In an action by the infant plaintiff to recover damages for injuries alleged to have been sustained through the negligence of defendant in maintaining a defective and dangerous seat in a classroom, and by her father to recover for loss of services, order granting plaintiffs’ motion to examine defendant before trial, through one of its teachers, affirmed, with ten.dollars costs and disbursements; the examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.